                                                                                 E-FILED
                                                  Thursday, 10 January, 2019 12:16:30 PM
                                                            Clerk, U.S. District Court, ILCD

                  UNITED STATES DISTRICT COURT
               FOR THE CENTRAL DISTRICT OF ILLINOIS

THOMAS POWERS,                     )
  Plaintiff,                       )
                                   )
    v.                             )    18-CV-4211
                                   )
PAULA LODGE, et al.,               )
                                   )
    Defendants.                    )

                        MERIT REVIEW OPINION

         Plaintiff, proceeds pro se from his detention in the Rushville

Treatment and Detention Center.

         The "privilege to proceed without posting security for costs

and fees is reserved to the many truly impoverished litigants who,

within the District Court's sound discretion, would remain without

legal remedy if such privilege were not afforded to them." Brewster

v. North Am. Van Lines, Inc., 461 F.2d 649, 651 (7th Cir. 1972).

Additionally, a court must dismiss cases proceeding in forma

pauperis "at any time" if the action is frivolous, malicious, or fails to

state a claim, even if part of the filing fee has been paid. 28 U.S.C.

§ 1915(d)(2). Accordingly, the Court will review Plaintiff’s amended

complaint before sending the complaint for service to ensure that

the complaint states a federal claim.

                                  Page 1 of 8 
 
     In reviewing the amended complaint, the Court accepts the

factual allegations as true, liberally construing them in Plaintiff's

favor. Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013).

However, conclusory statements and labels are insufficient.

Enough facts must be provided to "'state a claim for relief that is

plausible on its face.'" Alexander v. U.S., 721 F.3d 418, 422 (7th

Cir. 2013)(quoted cite omitted).

     Plaintiff alleges that Defendants have failed or refused to

provide him adequate treatment for his diagnosed mental disorder.

He alleges that the treatment that is provided is a sham, and that

Defendants refuse to allow Plaintiff to progress in treatment until

Plaintiff admits to the facts alleged in a criminal complaint against

Plaintiff in a Winnebago county criminal case. Plaintiff alleges that,

though he was convicted of the charges in that case, he is innocent

and testified to such under oath. Plaintiff alleges that his sex

offender treatment has been completely stopped and that

Defendants refuse to administer a polygraph so that Plaintiff can

prove he did not commit the crime that Defendants are pressuring

him to admit.



                                Page 2 of 8 
 
     Lastly, Plaintiff alleges that Defendants have retaliated against

Plaintiff for pursuing lawsuits and engaging in other protected First

Amendment activity. The retaliation includes removing Plaintiff

from a larger room that Plaintiff needs for medical reasons and

denying Plaintiff the opportunity to progress in his mental health

treatment.

     Some of these claims may be precluded by the Seventh

Circuit’s affirmance of Plaintiff’s prior case challenging his mental

health treatment. Powers v. Block, et al., Appeal Case No. 17-3441

(7th Cir. 2018). However, that determination would be premature.

Further, alleged retaliation which occurred after that case would

not be precluded. This case will, therefore, proceed for service on

Plaintiff’s mental health treatment and retaliation claims.

IT IS ORDERED:

     1.   Pursuant to a review of the amended complaint, the Court

finds that Plaintiff states the following federal constitutional claims:

(1) constitutionally inadequate mental health treatment; and, (2)

retaliation for Plaintiff’s exercise of his First Amendment rights.

This case proceeds solely on the claims identified in this paragraph.

Any additional claims shall not be included in the case, except at

                                Page 3 of 8 
 
the Court’s discretion on motion by a party for good cause shown or

pursuant to Federal Rule of Civil Procedure 15.

     2.   This case is now in the process of service. Plaintiff is

advised to wait until counsel has appeared for Defendants before

filing any motions in order to give Defendants notice and an

opportunity to respond to those motions. Motions filed before

Defendants' counsel has filed an appearance will generally be

denied as premature. Plaintiff need not submit any evidence to the

Court at this time, unless otherwise directed by the Court.

     3.   The Court will attempt service on Defendants by sending

each Defendant a waiver of service. Defendants have 60 days from

the date the waiver of service is sent to file an Answer. If

Defendants have not filed Answers or appeared through counsel

within 90 days of the entry of this order, Plaintiff may file a motion

requesting the status of service. After counsel has appeared for

Defendants, the Court will enter a scheduling order setting

deadlines for discovery and dispositive motions.

     4.   With respect to a Defendant who no longer works at the

address provided by Plaintiff, the entity for whom that Defendant

worked while at that address shall provide to the Clerk said

                                Page 4 of 8 
 
Defendant's current work address, or, if not known, said

Defendant's forwarding address. This information shall be used

only for effectuating service. Documentation of forwarding

addresses shall be retained only by the Clerk and shall not be

maintained in the public docket nor disclosed by the Clerk.

     5.   Defendants shall file an answer within 60 days of the day

the waiver of service is sent by the Clerk. A motion to dismiss is

not an answer. The answer should include all defenses appropriate

under the Federal Rules. The answer and subsequent pleadings

shall be to the issues and claims stated in this Opinion.

     6.   Once counsel has appeared for a Defendant, Plaintiff need

not send copies of his filings to that Defendant or to that

Defendant's counsel. Instead, the Clerk will file Plaintiff's document

electronically and send a notice of electronic filing to defense

counsel. The notice of electronic filing shall constitute service on

Defendants pursuant to Local Rule 5.3. If electronic service on

Defendants is not available, Plaintiff will be notified and instructed

accordingly.




                                Page 5 of 8 
 
         7.   Counsel for Defendants is hereby granted leave to depose

Plaintiff at Plaintiff's place of confinement. Counsel for Defendants

shall arrange the time for the deposition.

         8.   Plaintiff shall immediately notify the Court, in writing, of

any change in his mailing address and telephone number.

Plaintiff's failure to notify the Court of a change in mailing address

or phone number will result in dismissal of this lawsuit, with

prejudice.

    9.        If a Defendant fails to sign and return a waiver of service

to the clerk within 30 days after the waiver is sent, the Court will

take appropriate steps to effect formal service through the U.S.

Marshal's service on that Defendant and will require that Defendant

to pay the full costs of formal service pursuant to Federal Rule of

Civil Procedure 4(d)(2).

    10. Plaintiff's motions for the Court to attempt to recruit pro

bono counsel to represent him are denied. (d/e’s 4, 7.) The

Court cannot order an attorney to accept pro bono appointment on

a civil case such as this. Pruitt v. Mote, 503 F.3d 647, 653 (7th Cir.

2007). Plaintiff has made reasonable efforts to find counsel, so the

question is “whether the difficulty of the case—factually and

                                    Page 6 of 8 
 
legally—exceeds the particular plaintiff's capacity as a layperson to

coherently present it to the judge or jury himself.” Pruitt, 503 F.3d

at 655 (7th Cir. 2007). On this record, Plaintiff appears competent

to proceed pro se. Plaintiff has significant litigation experience, and

his pleadings adequately convey the factual basis for his claims. He

also has personal knowledge of many of the relevant facts

underlying his claims. The claims do not appear so complex as to

require an attorney or an expert at this point.

    11. Plaintiff’s motion for leave to file an amended complaint

is granted. (d/e 9.)

    12. Plaintiff’s motion for a merit review is moot. (d/e 10.)

    13. The Clerk is directed to separately docket Plaintiff’s

amended complaint.

    14. The Clerk is directed to enter the standard qualified

protective order pursuant to the Health Insurance Portability

and Accountability Act.

    15. The Clerk is directed to attempt service on Defendants

pursuant to the standard procedures.

ENTERED: 01/10/2019

FOR THE COURT:

                               Page 7 of 8 
 
         s/Sue E. Myerscough
         SUE E. MYERSCOUGH
    UNITED STATES DISTRICT JUDGE




     Page 8 of 8 
 
